DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 17, 2021 have been fully considered but they are not persuasive.  Amendments to the current set of claims, specifically “when the filter holder rotates around the rotation shaft, the first filter holder and the second filter holder rotate integrally”, have changed the scope of the claimed invention, resulting in new grounds of rejection.  As a result, the previous prior art rejection has been modified by combining newly found secondary reference Zerger et al., (“Zerger”, US 2009/0236272), to disclose the above newly added limitation.
On page 8 of the Remarks section as indicated by the page number at the bottom of each page, Applicant argues that the previous claim objections and 112 rejections should be withdrawn due to the amendments made to the claims.  The Examiner has withdrawn them, but notes that a couple of new 112 rejections have been added as a result of the newly added limitations/claims.
On pages 8-9 of the Remarks, Applicant argues that the previous set of prior art references used does not disclose the newly added limitation “when the filter holder rotates around the rotation shaft, the first filter holder and the second filter holder rotate integrally”.  The Examiner notes that while the previous prior art references do not disclose this limitation, further searching resulted in newly found secondary reference Zerger et al., (“Zerger”, US 2009/0236272), being combined to disclose this limitation.  As a result, the current set of claims remains rejected under prior art.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 22 and any of their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “a housing of the first filter”.  It is not clear if this limitation is the same limitation as “a housing of the first filter” as already recited in Claim 2, or if this is a different “housing” limitation.  Examiner interprets to be the same.
Claim 20 recites the limitation “a housing of the second filter”.  It is not clear if this limitation is the same limitation as “a housing of the second filter” as already recited in Claim 2, or if this is a different “housing” limitation.  Examiner interprets to be the same.
Claim 22 recites the limitation “a housing of the first filter”.  It is not clear if this limitation is the same limitation as “a housing of the first filter” as already recited in Claim 21, or if this is a different “housing” limitation.  Examiner interprets to be the same.
Claim 22 recites the limitation “a housing of the second filter”.  It is not clear if this limitation is the same limitation as “a housing of the second filter” as already recited in Claim 21, or if this is a different “housing” limitation.  Examiner interprets to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid, (US 2003/0217958), in view of Zerger et al., (“Zerger”, US 2009/0236272).
Claims 1, 2 & 10 is directed to a filter coupling device, an apparatus or device type invention group.
Regarding Claim 1, 2 & 10, Reid discloses a filter coupling device, (See Abstract), that allows coupling to both a first filter and a second filter, (See Abstract and paragraph [0003]), with different shapes from each other, (See paragraphs [0014] & [0016]; Examiner interprets having different keys/locks for each filter to provide a different shape), the filter coupling device comprising: 
connection ports that allow connection with a connection opening of the first filter and a connection opening of the second filter, (Fittings with Ends 22 for multiple brackets 12, that each align with Port 46 on each Filter Element 11, See Figure 1, See paragraphs [0055], [0056] & [0059]); 
a base configured to support the connection ports, (Attachment Plate 20, See Figures 1 & 2, and See paragraph [0056]); 
a filter holder that allows support of the first filter and the second filter, (Top Bracket 12/Bottom Bracket 14 for Each Filter 11, See Figure 1, and See paragraph [0055]); 
a rotation shaft connected with the filter holder, (Lid 30 contains rotatable arms (shafts), See Figures 1 & 2, and See paragraph [0059]); and 
a leg connected to the base and configured to retain the rotation shaft, (Lid 30 is connected to Attachment Plate 20, See Figures 1 & 2, and See paragraph [0059]), wherein
the filter holder includes:
a first filter holder, (Top Bracket 12/Bottom Bracket 14 of one Filter 11, See Figure 1, and See paragraphs [0055] & [0059]), and
a second filter holder, (Top Bracket 12/Bottom Bracket 14 of a second Filter 11, See Figure 1, and See paragraphs [0055] & [0059]), and
the filter holder takes a first attitude and a second attitude by rotating around the rotation shaft, (Top Brackets 12/Bottom Brackets 14 of at least two Filters 11 rotate/pivot in different spatial positions (attitudes) to attach/detach the filters, See Figure 1, and See paragraphs [0055]), and 
a first filter holder being configured to support the first filter in the first attitude, (Top Bracket 12/Bottom Bracket 14 of one Filter 11, See Figure 1, and See paragraphs [0055] & [0059]); and 
a second filter holder being configured to support the second filter in the second attitude, (Top Bracket 12/Bottom Bracket 14 of a second Filter 11, See Figure 1, and See paragraphs [0055] & [0059]).
Reid does not disclose when the filter holder rotates around the rotation shaft, the first filter holder and the second filter holder rotate integrally.
Zerger discloses a filter coupling device, (See Abstract and Figure 1, Zerger), that when its filter holder rotates around a rotation shaft, its first filter holder and its second filter holder rotate integrally, (Each Back Plate 18/Housing Module 38 representing a filter holder are all pivoted together around Connection 40, See Figures 1 & 3, and See paragraph [0070], Zerger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter coupling device of Reid by incorporating when the filter holder rotates around the rotation shaft, the first filter holder and the second filter holder rotate integrally as in Zerger so that “a very rigid assembly may be produced”, (See paragraph [0071], Zerger), while still lending “itself well to custom assembly of the system to meet a customer’s particular needs in a manner utilizing common parts and convenient interconnection”, (See paragraph [0065], Zerger)
Additional Disclosures Included: Claim 2: .The filter coupling device according to claim 1, wherein the first filter holder is configured to contact a housing of the first filter, and the second filter holder is positioned away from the first filter, (Top Bracket 12/Bottom Bracket 14 engages with one Filter 11 but is located in a different place than a second Top Bracket 12/Bottom Bracket 14 that engages with a second Filter, See Figure 1, and See paragraphs [0055] & [0059]; Examiner interprets “positioned away” to be located somewhere else and not contacting a first filter 11, such as laterally to the left or right of the first filter 11), when the filter holder is in the first attitude, and the second filter holder is configured to contact a housing of the second filter, and the first filter holder is positioned away from the second filter, when the filter holder is in the second attitude, (Second Top Bracket 12/Bottom Bracket 14 engages with second Filter 11 but is located in a different place than first Top Bracket 12/Bottom Bracket 14 that engages with first Filter, See Figure 1, and See paragraphs [0055] & [0059]; Examiner interprets “positioned away” to be located somewhere else and not contacting a second filter 11, such as laterally to the left or right of the second filter 11).  Claim 10:  The filter coupling device according to claim 1, wherein the leg is retained on the base so as to be movable relative to the base, (Lid 30 is movable relative to Plate 20, See Figures 1 & 2, and See paragraphs [0056] & [0059]).
Claims 1-10 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., KR20150055866, (Hereinafter “Park”, “Machine Translation of KR20150055866”, published 2015, 22 total pages; A machine translation of this patent document has been provided and claim mapped to in the prior art rejection below), in view of Reid, (US 2003/0217958), in further view of Zerger et al., (“Zerger”, US 2009/0236272).
Claims 1-10 & 20 aredirected to a filter coupling device, an apparatus or device type invention group.
Regarding Claims 1-10 & 20, Park discloses a filter coupling device that allows coupling to a first filter, (See paragraphs [0001] & [0009]), the filter coupling device comprising: 
connection ports that allow connection with a connection opening of the first filter, (Ports 112a/b/c on Carriage 100 with Ports 210 on Filter/Sump 200, See Figure 1, See paragraphs [0029] & [0030]); 
a base configured to support the connection ports, (Bracket 116 on Carriage 100, See Figure 1, and See paragraph [0031]); 
a filter holder that allows support of the first filter, (Mounting Frame 130 with Lever 140, See Figure 1, and See paragraph [0027]); 
a rotation shaft connected with the filter holder, (Pin 135 with Frame 130, See Figure 1, and See paragraph [0033]); and 
a leg connected to the base and configured to retain the rotation shaft, (Portion 132 holds/retains Pin 135, and is connected to Bracket 116 via Vertical Part 134, Arm 136 and Frame 120, See Figures 1 & 2, and See paragraph [0034]), wherein 
wherein the filter holder includes:
a first filter holder, (Lever 140 & Support 137, See Figure 1, and See paragraph [0033] & [0036]), and
the filter holder takes a first attitude by rotating around the rotation shaft, (Lever 140 pivots around Pin 135, See Figure 1, and See paragraph [0033]), and 
the filter holder includes: the first filter holder being configured to support the first filter in the first attitude, (Lever 140 & Support 137, See Figure 1, and See paragraph [0033] & [0036]).
Park does not disclose a second filter with different shapes from the first filter, a connection opening of the second filter; the filter holder allowing support of the second filter; a second filter holder, when the filter holder rotates around the rotation shaft, the first filter holder and the second filter holder rotate integrally, the filter holder taking a second attitude and the second filter holder being configured to support the second filter in the second attitude.
Reid discloses a filter coupling device with a second filter with different shapes from the first filter, (See paragraphs [0014] & [0016], Reid; Examiner interprets having different keys/locks for each filter to provide a different shape), a connection opening of the second filter, (Fittings with Ends 22 for multiple brackets 12, that each align with Port 46 on each Filter Element 11, See Figure 1, See paragraphs [0055], [0056] & [0059], Reid); the filter holder allowing support of the second filter, (Top Bracket 12/Bottom Bracket 14 for Each Filter 11, See Figure 1, and See paragraph [0055]); a filter holder taking a second attitude, (Second Top Bracket 12/Bottom Bracket 14 for Second Filter 11 located in different (second) spatial position, See Figure 1, and See paragraph [0055]), a second filter holder, (Top Bracket 12/Bottom Bracket 14 of a second Filter 11, See Figure 1, and See paragraphs [0055] & [0059]), the filter holder tanking a second attitude and the second filter holder configured to support the second filter in the second attitude, (Top Bracket 12/Bottom Bracket 14 of a second Filter 11, See Figure 1, and See paragraphs [0055] & [0059]).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter coupling device of Park by incorporating a second filter with different shapes from the first filter, a connection opening of the second filter; a second filter holder, the filter holder allowing support of the second filter; the second filter holder configured to support the second filter in the second attitude as in Reid in order to “accommodate a plurality of filters in series and/or parallel flow, and is adaptable to many different flow schemes, media, and liquids”, (See paragraph [0003], Reid), “for increasing filter capacity and for allowing quick replacement of the filters”, (See paragraph [0005], Reid).
Modified Park does not disclose when the filter holder rotates around the rotation shaft, the first filter holder and the second filter holder rotate integrally.
Zerger discloses a filter coupling device, (See Abstract and Figure 1, Zerger), that when its filter holder rotates around a rotation shaft, its first filter holder and its second filter holder rotate integrally, (Each Back Plate 18/Housing Module 38 representing a filter holder are all pivoted together around Connection 40, See Figures 1 & 3, and See paragraph [0070], Zerger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter coupling device of modified Park by incorporating when the filter holder rotates around the rotation shaft, the first filter holder and the second filter holder rotate integrally as in Zerger so that “a very rigid assembly may be produced”, (See paragraph [0071], Zerger), while still lending “itself well to custom assembly of the system to meet a customer’s particular needs in a manner utilizing common parts and convenient interconnection”, (See paragraph [0065], Zerger)
Additional Disclosures Included: Claim 2: The filter coupling device according to claim 1, wherein the first filter holder is configured to contact a housing of the first filter, and the second filter holder is positioned away from the first filter, (Top Bracket 12/Bottom Bracket 14 engages with one Filter 11 but is located in a different place than a second Top Bracket 12/Bottom Bracket 14 that engages with a second Filter, See Figure 1, and See paragraphs [0055] & [0059], Reid; Examiner interprets “positioned away” to be located somewhere else and not contacting a first filter 11, such as laterally to the left or right of the first filter 11),when the filter holder is in the first attitude, and the second filter holder is configured to contact a housing of the second filter, and the first filter holder is positioned away from the second filter, wherein the filter holder is in the second attitude, (Second Top Bracket 12/Bottom Bracket 14 engages with second Filter 11 but is located in a different place than first Top Bracket 12/Bottom Bracket 14 that engages with first Filter, See Figure 1, and See paragraphs [0055] & [0059], Reid; Examiner interprets “positioned away” to be located somewhere else and not contacting a second filter 11, such as laterally to the left or right of the second filter 11). Claim 3: The filter coupling device according to claim 1, wherein the first filter holder includes a floor with a placement surface, (Support 137, See Figure 1, See paragraph [0036], Park), the second filter holder includes holding arms connected with the floor, (Lever 140 connected to Support 137, See Figure 1, and See paragraph [0031], Park; Second Filter 11 located in different (second) position, See Figure 1, and See paragraph [0055], Reid; Examiner interprets having multiple filters 11 as in Reid being duplicated in Park, in which each filter holder of each filter 11 corresponds with the filter holder structure of Park), when the filter holder is in the first attitude, the placement surface contacts a bottom of a housing of the first filter, (Support 137 with bottom of Filter 200, See Figure 3, See paragraph [0036], Park), and when the filter holder is in the second attitude, the holding arms contact a lateral side of a housing of the second filter, (Lever 140 with sides of Filter 200, See Figure 4, See paragraphs [0032], [0033], Park; Second Filter 11 located in different (second) position, See Figure 1, and See paragraph [0055], Reid). Claim 4: The filter coupling device according to claim 3, wherein the holding arms each extend substantially perpendicularly relative to the placement surface, (Levers 140/150 extend perpendicular to Support 137 when Filter 220 is mounted, See Figure 4, See paragraph [0038], Park). Claim 5:  The filter coupling device according to claim 3, wherein the filter holder is disposed below the connection ports, (Support 137 & Lever 140 are below Ports 112/210, See Figure 4,  Park), the rotation shaft has an axis extending substantially horizontally, (Pin 135 extends horizontally, See Figure 1, Park), when the filter holder is in the first attitude, the placement surface is substantially horizontal, (Mounting Frame 130 includes Support 137 which is horizontal, See Figure 1, Park), and the holding arms extend upwardly from the floor, (Lever 140 extends upwardly in Figure 1, Park), and when the filter holder is in the second attitude, the placement surface is substantially vertical, (Mounting Frame 130 includes Vertical Portion 134, See Figure 1, Park; and Second Filter 11 located in different (second) position, See Figure 1, and See paragraph [0055], Reid), and the holding arms extend substantially horizontally from the floor, (Lever 140 extends horizontally when Filter 200 is engaged, See Figure 4, Park and Second Filter 11 located in different (second) position, See Figure 1, and See paragraph [0055], Reid).  Claim 6:  The filter coupling device according to claim 3, wherein the filter coupling device includes: hooks connected with the holding arms, (Lock Lever 150 connected with Lever 140, See Figures 1-3, See paragraph [0031], Park); and a first rotation restricting part connected with the leg, (Pin 144 connected to Portion 132, See Figure 1, See paragraph [0039], Park), and when the filter holder is in the first attitude, the first rotation restricting part is disposed in a clearance between the holding arms and the hooks while contacting the hooks, (Pin 144 between Lever 140 and Lever 150 while contacting both, See Figures 1-3, See paragraph [0039], Park).  Claim 7: The filter coupling device according to claim 6, wherein the filter coupling device includes a second rotation restricting part connected with the leg, (Second Pin 144 on opposite side of and connected to Portion 132, See Figure 1, and See paragraph [0039], Park), and when the filter holder is in the second attitude, the second rotation restricting part is disposed in the clearance while contacting the hooks, (Second Pin 144 is between Lever 140 and Lever 150 while contacting both, See Figures 1-3, and See paragraph [0039], Park; Second Filter 11 located in different (second) position, See Figure 1, and See paragraph [0055], Reid). Claim 8: The filter coupling device according to claim 7, wherein when the filter holder is in the second attitude, the hooks contact a lateral side of the second rotation restricting part, (Lever 150 contacts side of second Pin 144, See Figure 1, Park; Second Filter 11 located in different (second) position, See Figure 1, and See paragraph [0055], Reid). Claim 9: The filter coupling device according to claim 6, wherein the holding arms include proximal end faces connected with the floor, (Lateral Sides of Lever 140 connected to Support 137 via Frame 130, See Figure 1, Kim), the rotation shaft is connected adjacent to the proximal end faces of the holding arms, (Pin 135 is located directly next to lateral sides of Lever 140, See Figure 1, Kim), and the hooks are connected adjacent to distal end faces of the holding arms, (Front/Top Surface of Lever 150 is located directly next to Front/Top Surface of Lever 140, See Figure 1, Kim). Claim 10:  The filter coupling device according to claim 1, wherein the leg is retained on the base so as to be movable relative to the base; (Link Arm 136 is connected to Frame 130 which includes Portion 132 and would be rotatable/movable in relation to Bracket 116, See Figure 1, Kim; or Lid 30 is movable relative to Plate 20, See Figures 1 & 2, and See paragraphs [0056] & [0059], Reid). Claim 20: The filter coupling device according to claim 2, wherein the first filter holder includes a floor with a placement surface, (Support 137, See Figure 1, See paragraph [0036], Park), the second filter holder includes holding arms connected with the floor, (Lever 140 connected to Support 137, See Figure 1, and See paragraph [0031], Park; Second Filter 11 located in different (second) position, See Figure 1, and See paragraph [0055], Reid; Examiner interprets having multiple filters 11 as in Reid being duplicated in Park, in which each filter holder of each filter 11 corresponds with the filter holder structure of Park), when the filter holder is in the first attitude, the placement surface contacts a bottom of a housing of the first filter, (Support 137 with bottom of Filter 200, See Figure 3, See paragraph [0036], Park), and when the filter holder is in the second attitude, the holding arms contact a lateral side of a housing of the second filter, (Lever 140 with sides of Filter 200, See Figure 4, See paragraphs [0032], [0033], Park; Second Filter 11 located in different (second) position, See Figure 1, and See paragraph [0055], Reid).
Claims 18 & 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., KR20150055866, (Hereinafter “Park”, “Machine Translation of KR20150055866”, published 2015, 22 total pages; A machine translation of this patent document has been provided and claim mapped to in the prior art rejection below), in view of Reid, (US 2003/0217958), in further view of Zerger et al., (“Zerger”, US 2009/0236272), in further view of Ishii et al., (“Ishii”, US 2015/0375273).
Claims 18 & 21-23 is directed to a substrate treating apparatus, an apparatus or device type invention group.
Regarding Claims 18 & 21-23, Park discloses a substrate treating apparatus having:
a filter coupling device that is able to be coupled to a first filter, (See paragraphs [0001] & [0009]), 
piping that is coupled to the filter coupling device and thereby able to be connected to the first filter, (Connector 110 and Pipe to Filter Sump 200, See Figure 1, and See paragraph [0028]),
wherein the filter coupling device includes: 
connection ports that allow connection with a connection opening of the first filter, (Ports 112a/b/c on Carriage 100 with Ports 210 on Filter/Sump 200, See Figure 1, See paragraphs [0029] & [0030]); 
a base configured to support the connection ports, (Connector 110 on Carriage 100, See Figure 1, and See paragraph [0026]); 
a filter holder that allows support of the first filter, (Mounting Frame 130, See Figure 1, and See paragraph [0027]); 
a rotation shaft connected with the filter holder, (Pin 135 with Frame 130, See Figure 1, and See paragraph [0033]); and 
a leg connected to the base and configured to retain the rotation shaft, (Portion 132 holds/retains Pin 135, and is connected to Bracket 116 via Vertical Part 134, Arm 136 and Frame 120, See Figures 1 & 2, and See paragraph [0034]), wherein
the filter holder includes:
a first filter holder, (Lever 140 & Support 137, See Figure 1, and See paragraph [0033] & [0036]), and
the filter holder takes a first attitude by rotating around the rotation shaft, (Lever 140 rotates around Pin 135, See Figure 1, and See paragraph [0032] & [0033]), and 
the filter holder includes: the first filter holder configured to support the first filter in the first attitude, (Lever 140 & Support 137, See Figure 1, and See paragraph [0033] & [0036]).
Park does not explicitly disclose a substrate holder configured to hold a substrate, a nozzle connected to the piping and configured to dispense treating liquid to the substrate held by the substrate holder, a second filter with different shapes from each other (the first filter), a connection opening of the second filter and piping for the second filter; a second filter holder, the filter holder allowing support of the second filter; when the filter holder rotates around the rotation shaft, the first filter holder and the second filter holder rotate integrally; or the second filter holder being configured to support the second filter in the second attitude.
Reid discloses a filter coupling device with a second filter with different shapes from the first filter, (See paragraphs [0014] & [0016], Reid; Examiner interprets having different keys/locks for each filter to provide a different shape), a connection opening of the second filter, (Fittings with Ends 22 for multiple brackets 12, that each align with Port 46 on each Filter Element 11, See Figure 1, See paragraphs [0055], [0056] & [0059], Reid); the filter holder allowing support of the second filter, (Top Bracket 12/Bottom Bracket 14 for Each Filter 11, See Figure 1, and See paragraph [0055]); a filter holder taking a second attitude, (Second Top Bracket 12/Bottom Bracket 14 for Second Filter 11 located in different (second) spatial position, See Figure 1, and See paragraph [0055]), a second filter holder configured to support the second filter in the second attitude, (Top Bracket 12/Bottom Bracket 14 of a second Filter 11, See Figure 1, and See paragraphs [0055] & [0059]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the substrate treating apparatus of Park by incorporating a second filter with different shapes from the first filter, a connection opening of the second filter; the filter holder allowing support of the second filter; a second filter holder configured to support the second filter in the second attitude as in Reid in order to “accommodate a plurality of filters in series and/or parallel flow, and is adaptable to many different flow schemes, media, and liquids”, (See paragraph [0003], Reid), “for increasing filter capacity and for allowing quick replacement of the filters”, (See paragraph [0005], Reid).
Modified Park does not disclose a substrate holder configured to hold a substrate, a nozzle connected to the piping and configured to dispense treating liquid to the substrate held by the substrate holder; or when the filter holder rotates around the rotation shaft, the first filter holder and the second filter holder rotate integrally.
Zerger discloses a filter coupling device, (See Abstract and Figure 1, Zerger), that when its filter holder rotates around a rotation shaft, its first filter holder and its second filter holder rotate integrally, (Each Back Plate 18/Housing Module 38 representing a filter holder are all pivoted together around Connection 40, See Figures 1 & 3, and See paragraph [0070], Zerger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the substrate treating apparatus of modified Park by incorporating when the filter holder rotates around the rotation shaft, the first filter holder and the second filter holder rotate integrally as in Zerger so that “a very rigid assembly may be produced”, (See paragraph [0071], Zerger), while still lending “itself well to custom assembly of the system to meet a customer’s particular needs in a manner utilizing common parts and convenient interconnection”, (See paragraph [0065], Zerger).
Modified Park does not disclose a substrate holder configured to hold a substrate, or a nozzle connected to the piping and configured to dispense treating liquid to the substrate held by the substrate holder.
Ishii discloses a substrate treating apparatus, (See Abstract, Ishii), with a substrate holder configured to hold a substrate, (Substrate 9 on Stage 13, See Figure 1, and See paragraph [0027], Ishii), and a nozzle connected to the piping and configured to dispense treating liquid to the substrate held by the substrate holder, (Nozzle 11 connected to Pipe 30 from Filters F1 and F2 and Nozzle 11 applies Liquid to Substrate 9 on Stage 13, See Figure 1, and See paragraphs [0027] & [0029], Ishii).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modified the substrate treating apparatus of modified Park by incorporating a substrate holder configured to hold a substrate, and a nozzle connected to the piping and configured to dispense treating liquid to the substrate held by the substrate holder as in Ishii because “conventional substrate processing apparatuses generally use a plurality of filters inserted in the supply piping to remove particles in the processing liquid transmitted…to the substrate processing apparatuses”, (See paragraph [0048], Ishii), which then apply the liquid to the substrate via a nozzle, (See Abstract, Ishii).
Additional Disclosures Included: Claim 21: The substrate treating apparatus according to claim 18, wherein the first filter holder is configured to contact a housing of the first filter, and the second filter holder is positioned away from the first filter, (Top Bracket 12/Bottom Bracket 14 engages with one Filter 11 but is located in a different place than a second Top Bracket 12/Bottom Bracket 14 that engages with a second Filter, See Figure 1, and See paragraphs [0055] & [0059], Reid; Examiner interprets “positioned away” to be located somewhere else and not contacting a first filter 11, such as laterally to the left or right of the first filter 11),when the filter holder is in the first attitude, and the second filter holder is configured to contact a housing of the second filter, and the first filter holder is positioned away from the second filter, wherein the filter holder is in the second attitude, (Second Top Bracket 12/Bottom Bracket 14 engages with second Filter 11 but is located in a different place than first Top Bracket 12/Bottom Bracket 14 that engages with first Filter, See Figure 1, and See paragraphs [0055] & [0059], Reid; Examiner interprets “positioned away” to be located somewhere else and not contacting a second filter 11, such as laterally to the left or right of the second filter 11).  Claim 22: The substrate treating apparatus according to claim 21, wherein the first filter holder includes a floor with a placement surface, (Support 137, See Figure 1, See paragraph [0036], Park), the second filter holder includes holding arms connected with the floor, (Lever 140 connected to Support 137, See Figure 1, and See paragraph [0031], Park; Second Filter 11 located in different (second) position, See Figure 1, and See paragraph [0055], Reid; Examiner interprets having multiple filters 11 as in Reid being duplicated in Park, in which each filter holder of each filter 11 corresponds with the filter holder structure of Park), when the filter holder is in the first attitude, the placement surface contacts a bottom of a housing of the first filter, (Support 137 with bottom of Filter 200, See Figure 3, See paragraph [0036], Park), and when the filter holder is in the second attitude, the holding arms contact a lateral side of a housing of the second filter, (Lever 140 with sides of Filter 200, See Figure 4, See paragraphs [0032], [0033], Park; Second Filter 11 located in different (second) position, See Figure 1, and See paragraph [0055], Reid).  Claim 23: The substrate treating apparatus according to claim 18, wherein the first filter holder includes a floor with a placement surface, (Support 137, See Figure 1, See paragraph [0036], Park), the second filter holder includes holding arms connected with the floor, (Lever 140 connected to Support 137, See Figure 1, and See paragraph [0031], Park; Second Filter 11 located in different (second) position, See Figure 1, and See paragraph [0055], Reid; Examiner interprets having multiple filters 11 as in Reid being duplicated in Park, in which each filter holder of each filter 11 corresponds with the filter holder structure of Park), when the filter holder is in the first attitude, the placement surface contacts a bottom of a housing of the first filter, (Support 137 with bottom of Filter 200, See Figure 3, See paragraph [0036], Park), and when the filter holder is in the second attitude, the holding arms contact a lateral side of a housing of the second filter, (Lever 140 with sides of Filter 200, See Figure 4, See paragraphs [0032], [0033], Park; Second Filter 11 located in different (second) position, See Figure 1, and See paragraph [0055], Reid).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779